       Case 5:20-cv-02734-SVK Document 24 Filed 01/19/21 Page 1 of 1




 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                          NORTHERN DISTRICT OF CALIFORNIA
 7
 8   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,       Case No: 5:20-cv-02734-SVK
 9
                          Plaintiff,                 [PROPOSED] ORDER
10
11
     vs.
12
13   AJESH HOSPITALITY LLC,

14                        Defendant.
15
            Upon Joint Motion and good cause shown,
16
            IT IS HEREBY ORDERED dismissing the above case with prejudice; each
17
     party to bear their own fees and costs.
18
19                 DATED this _____         January
                               19th day of _____________________, 2021.
20
21
                                                 United States Magistrate Judge
22
23
24
25
26
27
28
